Case: 20-30052     Document: 00515810111         Page: 1     Date Filed: 04/06/2021




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 6, 2021
                                  No. 20-30052
                                                                           Lyle W. Cayce
                                                                                Clerk
   Mark David Cloud; Patti Brandt Cloud,

                                                           Plaintiffs—Appellants,

                                      versus

   Mike Stone, Lincoln Parish Sheriff; Kyle Elliott Luker, Deputy
   Sheriff,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 3:18-CV-1070


   Before Smith, Willett, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Lincoln Parish Deputy Sheriff Kyle Luker tased and then shot and
   killed Joshua Cloud while trying to arrest him during a traffic stop. Cloud’s
   parents sued Luker for excessive force, but the district court granted Luker
   summary judgment after finding no constitutional violation. Like the district
   court, we conclude Luker reasonably deployed his taser when Cloud
   continued to resist arrest. We also conclude Luker justifiably used deadly
   force when Cloud lunged for a revolver that had already discharged and
   struck Luker in the chest. The district court’s judgment is affirmed.
Case: 20-30052      Document: 00515810111            Page: 2    Date Filed: 04/06/2021




                                      No. 20-30052


                                           I
          Around midday on August 29, 2017, Deputy Luker observed Cloud
   speeding on I-20 in Simsboro, Louisiana.1 Luker followed Cloud off the
   interstate and pulled him over on Highway 80, across the street from
   Simsboro High School. When Luker wrote Cloud a ticket for driving 13
   m.p.h. over the speed limit, Cloud protested that Luker could not possibly
   have seen him on the interstate. Cloud refused to sign his ticket, which is
   grounds for arrest under Louisiana law. See La. Stat. Ann. § 32:391(B).
          Luker attempted to arrest Cloud. He had Cloud exit his pickup truck
   and face its side with his hands behind his back. Standing behind Cloud,
   Luker handcuffed his left wrist, at which point Cloud turned partially around
   to his left. (Plaintiffs contend Cloud turned around, not to keep arguing, but
   because he had a hearing impairment. We address that assertion below. See
   infra Section III.A & n.9.) Luker ordered Cloud to turn back around and
   reached for his right hand to finish handcuffing him. But Cloud then spun all
   the way around, turning away from Luker’s reach and facing him head-on,
   with the handcuffs hanging from his left wrist.
          With Cloud now facing him, Luker stepped a few feet back and tased
   Cloud in the chest. Though both taser prongs hit Cloud and began cycling,
   they did not incapacitate him. Cloud yelled and pulled the prongs from his
   chest. Luker then released his police dog from his car with a remote button




          1
             The factual record comes principally from the testimony of Deputy Luker,
   Deputy Taff Randall Watts, and a bystander witness named Quinton Crowe, as well as
   physical evidence and a cellphone video Crowe recorded from some distance away that
   captured parts of the incident. See infra note 4.




                                           2
Case: 20-30052           Document: 00515810111              Page: 3      Date Filed: 04/06/2021




                                            No. 20-30052


   and tried to regain control of Cloud. Luker grabbed Cloud around the waist
   and tased him again, now with the taser in “drive-stun” mode.2
            The two men, grappling with each other, moved toward the truck’s
   open door. Cloud produced a revolver from somewhere near the driver’s
   seat.3 As the two struggled for control of the gun, it discharged twice, the
   second shot hitting Luker in the chest. Luker was in pain but unable to tell
   how badly he was injured: as it turned out, his protective vest spared him all
   but a minor injury. As the struggle continued, Luker managed with one hand
   to radio police dispatch that shots had been fired. Luker was then able to
   wrest the revolver out of Cloud’s hands and throw it to the ground on the
   street behind him. With Cloud disarmed and the police dog now engaging,
   Luker drew back a short distance, withdrew his duty weapon, and ordered
   Cloud to get on the ground.
            At this point, Cloud was crouching in his truck’s doorway, keeping
   the dog at arm’s length with his hand on the dog’s head. Cloud’s revolver
   was on the ground, behind Luker and to his left. Then, according to Luker,
   Cloud rushed toward him—“directly at [his] chest or to [his] left a little
   bit”—and started to move past him. Luker turned to his left, with Cloud’s
   shoulder brushing across his chest. As Cloud lunged toward the revolver
   lying on the ground, Luker fired two shots into Cloud’s back. Cloud was
   pronounced dead at the scene shortly thereafter.4


            2
              When taser prongs are deployed, they conduct an electric current that can
   immobilize a person by causing his muscles to seize up. A taser in drive-stun mode inflicts
   a painful electric shock on contact, but does not cause the same seizing effect.
            3
                Luker testified that he first saw the gun in Cloud’s hand underneath the steering
   wheel.
            4
             The altercation was partially captured on a cellphone video taken from across the
   street by Quinton Crowe, a Simsboro High employee on a cigarette break. The video shows
   the struggle in the car door, cuts out, then picks up when Luker is aiming his gun at Cloud,




                                                   3
Case: 20-30052         Document: 00515810111              Page: 4       Date Filed: 04/06/2021




                                          No. 20-30052


           Cloud’s parents (“Plaintiffs”) filed suit in federal district court
   against Luker, Lincoln Parish Sheriff Mike Stone, and Lincoln Parish District
   Attorney John Belton, the latter two in their official capacities. They alleged
   excessive force claims under 42 U.S.C. § 1983 and the Fourth and
   Fourteenth Amendments, state-law survival and wrongful death claims, and
   disability discrimination claims under the Americans with Disabilities Act,
   42 U.S.C. § 12101 et seq. Belton was voluntarily dismissed, and the remaining
   Defendants moved for summary judgment, which the district court granted
   as to all claims.
           As relevant here, the court held Luker did not use excessive force.
   First, it found his taser use reasonable, primarily because a reasonable officer
   would have believed that Cloud was resisting arrest at the time. Second, it
   found that shooting Cloud was not excessive force because Luker reasonably
   believed Cloud posed an immediate threat of serious harm. Finally, the court
   found that, assuming arguendo a constitutional violation, Luker would still be
   entitled to qualified immunity because he did not violate clearly established
   law. The court therefore dismissed all claims with prejudice, and Plaintiffs
   appealed.5




   who is crouching in the open truck door. The video again cuts out momentarily before the
   gunshots. It next shows Cloud lying on the ground, near where his revolver had previously
   come to rest. Crowe testified that he did not see the shots, but only saw Cloud on the
   ground afterwards.
           5
              The court likewise granted summary judgment on the official-capacity claims
   against Sheriff Stone, all state law claims, and the ADA claim. Plaintiffs appeal only the
   dismissal of their excessive force claim against Luker and have therefore abandoned their
   other claims. See Robertson v. Intratek Comput., Inc., 976 F.3d 575, 579 n.1 (5th Cir. 2020),
   petition for cert. filed (U.S. Mar. 1, 2021) (No 20-1229).




                                                4
Case: 20-30052      Document: 00515810111            Page: 5    Date Filed: 04/06/2021




                                      No. 20-30052


                                           II
          “We review a summary judgment de novo, applying the same
   standards as the district court.” Arenas v. Calhoun, 922 F.3d 616, 620 (5th
   Cir. 2019). “The movant must show ‘there is no genuine dispute as to any
   material fact and [he is] entitled to judgment as a matter of law.’” Garcia v.
   Blevins, 957 F.3d 596, 600 (5th Cir. 2020) (quoting Fed. R. Civ. P. 56(a)),
   cert. denied, No. 20-498, 2021 WL 78130 (U.S. Jan. 11, 2021). “However, a
   good-faith assertion of qualified immunity alters the usual summary
   judgment burden of proof, shifting it to the plaintiff to show that the defense
   is not available.” Ibid. (quoting Ratliff v. Aransas Cnty., 948 F.3d 281,
   287 (5th Cir. 2020), cert. denied, 141 S. Ct. 376 (2020) (cleaned up)). “We
   still draw all inferences in the plaintiff’s favor.” Ibid. (citation omitted).
                                           III
          To rebut Luker’s qualified immunity defense, Plaintiffs must point to
   summary judgment evidence “(1) that [Luker] violated a federal statutory or
   constitutional right and (2) that the unlawfulness of the conduct was ‘clearly
   established at the time.’” Rich v. Palko, 920 F.3d 288, 294 (5th Cir. 2019)
   (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)), cert. denied,
   140 S. Ct. 388 (2019). “We can analyze the prongs in either order or resolve
   the case on a single prong.” Garcia, 957 F.3d at 600 (citing Morrow v.
   Meachum, 917 F.3d 870, 874 (5th Cir. 2019)). Here, prong one resolves the
   case. We address separately Luker’s taser use and his subsequent shooting of
   Cloud, in that order.
                                           A
          Plaintiffs claim that Luker’s nonlethal force—first tasing Cloud from
   a few feet away, then using his taser in drive-stun mode while grappling with
   Cloud—violated Cloud’s Fourth Amendment right against excessive force
   during an arrest. We disagree.




                                            5
Case: 20-30052      Document: 00515810111           Page: 6    Date Filed: 04/06/2021




                                     No. 20-30052


          An officer violates the Fourth Amendment when an arrestee “suffers
   an injury that results directly and only from a clearly excessive and objectively
   unreasonable use of force.” Joseph ex rel. Estate of Joseph v. Bartlett, 981 F.3d
   319, 332 (5th Cir. 2020); see also Graham v. Connor, 490 U.S. 386, 395 (1989).
   “Crucially, this analysis must be objective: To make out a Fourth
   Amendment violation . . . ‘the question is whether the officer[’s] actions are
   objectively reasonable in light of the facts and circumstances confronting
   [him], without regard to their underlying intent or motivation.’” Poole v. City
   of Shreveport, 691 F.3d 624, 628 (5th Cir. 2012) (quoting Graham, 490 U.S.
   at 397) (cleaned up). “The ‘reasonableness’ of a particular use of force must
   be judged from the perspective of a reasonable officer on the scene, rather
   than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396.
          Graham identifies several factors bearing on the reasonableness of
   force: with “careful attention to the facts and circumstances of each
   particular case,” courts consider “the severity of the crime at issue, whether
   the suspect poses an immediate threat to the safety of the officers or others,
   and whether he is actively resisting arrest or attempting to evade arrest by
   flight.” Ibid. We consider “not only the need for force, but also the
   relationship between the need and the amount of force used.” Joseph, 981
   F.3d at 332 (quoting Deville v. Marcantel, 567 F.3d 156, 167 (5th Cir. 2009))
   (internal quotation marks omitted). Faced with an uncooperative arrestee,
   officers properly use “measured and ascending actions that correspond to
   [the arrestee’s] escalating verbal and physical resistance.” Id. at 332–33
   (quoting Poole, 691 F.3d at 629) (cleaned up).
          Of the factors identified in Graham, the extent of Cloud’s resistance
   is the most important to analyzing Luker’s use of his taser. The other two
   factors—the “severity of the crime at issue” and the “immediate threat to
   the safety of the officers or others”—are less illuminating. Cloud was
   suspected of only a minor offense, at least before resisting arrest. On the other



                                          6
Case: 20-30052      Document: 00515810111            Page: 7    Date Filed: 04/06/2021




                                      No. 20-30052


   hand, Luker was the lone officer on the scene, and Cloud’s confrontational
   manner, culminating in his turning around to face Luker squarely (with one
   hand uncuffed and the door of his truck open next to him) created some
   threat to the officer’s safety. The parties chiefly dispute the degree to which
   Cloud was resisting arrest when Luker deployed his taser.
          Our cases on police use of tasers have paid particular attention to
   whether officers faced active resistance when they resorted to a taser. Where,
   as here, the severity of crime and immediate safety threat are relatively
   inconclusive, a suspect’s active resistance to arrest may justify this degree of
   force. For example, we have held that two officers were reasonable to tase an
   arrestee because he had “aggressively evaded [their] attempts to apprehend
   him,” and because they did so after the arrestee “continuously failed to
   comply,” other “efforts to subdue [him] were ineffective,” and the arrestee
   had “continued to resist handcuffing” and “kicked an officer after being
   taken to the ground.” Pratt v. Harris Cnty., 822 F.3d 174, 182 (5th Cir. 2016).
   In that case, we took as further evidence of “measured and ascending” action
   that “neither officer used [his] taser as the first method to gain [the arrestee’s]
   compliance.” Ibid.; see also Buchanan v. Gulfport Police Dep’t, 530 F. App’x
   307, 314 (5th Cir. 2013) (“[W]here a suspect resists arrest or fails to follow
   police orders, officers do not violate his right against excessive force by
   deploying their tasers to subdue him.”). In another case—one not involving
   a taser but nonetheless relevant—we held that an officer reasonably pushed
   an arrestee onto the hood of a police cruiser, causing some bruises and chest
   pain, because the arrestee “resisted when [the officer] attempted to place
   handcuffs on him.” Collier v. Montgomery, 569 F.3d 214, 219 (5th Cir. 2009).
   Specifically, the arrestee had “pulled his hand back and turned away from
   the officer,” then grappled with him briefly. Id. at 216.
          By contrast, we have found excessive force when officers tased
   someone offering only passive resistance or no resistance at all. For example,



                                           7
Case: 20-30052         Document: 00515810111              Page: 8       Date Filed: 04/06/2021




                                          No. 20-30052


   we held that officers could not tase someone who had not committed a crime,
   attempted flight, or disobeyed any commands, and who may have only
   provoked police with an “off-color joke.” Newman v. Guedry, 703 F.3d 757,
   762–63 (5th Cir. 2012). Under those circumstances, police could not
   “immediately resort[] to taser and nightstick without attempting to use
   physical skill, negotiation, or even commands.” Id. at 763. In another case,
   we found excessive force when an officer tased someone who did no more
   than pull his arm out of the officer’s grasp, and who was not even suspected
   of a crime up to that point. Ramirez v. Martinez, 716 F.3d 369, 372, 378 (5th
   Cir. 2013); see also Trammell v. Fruge, 868 F.3d 332, 341–42 (5th Cir. 2017)
   (arrestee pulling his arm away from officer’s grasp did not alone justify two
   officers’ tackling him to the ground). Likewise, we recently found excessive
   force when officers repeatedly beat and tased a man who “was not suspected
   of committing any crime, was in the fetal position, and was not actively
   resisting.” Joseph, 981 F.3d at 336; see also id. at 335 (“If Joseph was not
   actively resisting, [officers] inflicted force beyond what the Fourth
   Amendment permits.”).6



           6
              Other circuits addressing police tasing have drawn a similar line between actively
   and passively resisting subjects. Cases generally “adhere to this line: If a suspect actively
   resists arrest and refuses to be handcuffed, officers do not violate the Fourth Amendment
   by using a taser to subdue him.” Hagans v. Franklin Cnty. Sheriff’s Off., 695 F.3d 505, 509
   (6th Cir. 2012); see id. at 509–10 (collecting cases); see also Draper v. Reynolds, 369 F.3d
   1270, 1278 (11th Cir. 2004) (reasonable to tase suspect who “used profanity, moved around
   and paced in agitation, and repeatedly yelled at [officer]” while refusing series of verbal
   commands); Meyers v. Baltimore Cnty., 713 F.3d 723, 733–34 (4th Cir. 2013) (tasers were
   reasonable while arrestee “posed an immediate threat to the officers’ safety, and was
   actively resisting arrest,” but excessive after threat and active resistance relented); Brown
   v. City of Golden Valley, 574 F.3d 491, 497–98 (8th Cir. 2009) (excessive to tase suspect
   “who had disobeyed two orders to end her phone call with a 911 operator”); but see Mattos
   v. Agarano, 661 F.3d 433, 446 (9th Cir. 2011) (en banc) (tasing of woman was excessive
   when she “actively resisted arrest insofar as she refused to get out of her car when
   instructed to do so and stiffened her body and clutched her steering wheel to frustrate the




                                                8
Case: 20-30052        Document: 00515810111              Page: 9      Date Filed: 04/06/2021




                                         No. 20-30052


           The record in this case shows that Cloud actively resisted arrest,
   which gave Luker reasonable grounds to tase him. While Cloud’s left hand
   was being handcuffed, he turned partially around. Luker responded by
   commanding Cloud to turn back around. But when Luker reached for
   Cloud’s right hand, Cloud turned to face him, with the handcuffs dangling
   from his left wrist. In other words, Cloud took a confrontational stance,
   deprived Luker of the use of his handcuffs, and thwarted efforts to complete
   the arrest. Cf. Collier, 569 F.3d at 216, 219 (reasonable to use force on arrestee
   who “physically resisted when [officer] attempted to place handcuffs on
   him”). Up to then, Luker had addressed Cloud’s general uncooperativeness
   and modest resistance with verbal commands and milder force. But at this
   juncture things took a more serious turn, making Luker’s resort to his taser
   reasonable.
           Plaintiffs argue that Cloud’s resistance was merely passive, but this
   mischaracterizes the record. Cloud was more than merely uncooperative or
   argumentative: his actions—not just his failure to follow directions—
   prevented Luker from completing a lawful arrest. This conduct compares
   unfavorably with our passive-resistance cases, as well as those of other courts.
   In Newman, for example, we found a man’s resistance was passive when he
   did not disobey any commands and at most pushed himself backwards off a
   car after officers struck him. 703 F.3d at 762–63. Likewise, in Ramirez, we
   found passive resistance when a man not yet under arrest or any suspicion
   exchanged angry words with an officer and pulled his arm out of the officer’s
   grasp. 716 F.3d at 372, 378; see also, e.g., Brown v. City of Golden Valley, 574




   officers’ efforts to remove her from her car.”); id. at 451 (same, where subject “minimally
   resisted [another person’s] arrest while attempting to protect her own body”).




                                               9
Case: 20-30052        Document: 00515810111              Page: 10       Date Filed: 04/06/2021




                                          No. 20-30052


   F.3d 491, 494, 497 (8th Cir. 2009) (passive resistance where passenger in
   pulled-over car refused command to hang up her phone).
            Plaintiffs also argue that Cloud was only turning around to read
   Luker’s lips due to Cloud’s hearing impairment.7 But we measure excessive
   force by the objective circumstances, not by the subjective intentions of the
   arrestee. Graham, 490 U.S. at 397. Luker testified he did not know Cloud had
   any hearing problem, and Plaintiffs have pointed to no evidence suggesting
   he should have known. To the contrary, Cloud was not wearing hearing aids
   at any point while in Luker’s view and had previously communicated with
   Luker without any apparent difficulty.8 Even if Plaintiffs’ assertion about
   Cloud’s reason for turning around is correct, it does not change the objective
   excessive-force analysis.
           Finally, Plaintiffs argue that even if Luker’s initial tase was justified,
   his subsequent drive-stun maneuver was excessive. It is true that the same
   incident can include both lawful and unlawful uses of force. See, e.g., Carroll
   v. Ellington, 800 F.3d 154, 174, 176–78 (5th Cir. 2015) (granting qualified
   immunity for one officer’s initial taser use but not others’ subsequent uses of
   force); Joseph, 981 F.3d at 335 (“Force must be reduced once a suspect has
   been subdued.”). Because Luker’s initial tase had no effect, however, the
   circumstances justifying force were still present during the drive-stun tasing.
   Plaintiffs have not pointed to evidence that Cloud complied with any
   commands or ceased to resist arrest after the first tase. Although Plaintiffs


           7
            Plaintiffs offered testimony of two lay witnesses regarding this hearing
   impairment.
           8
              Plaintiffs offered a video presentation Cloud made some time before the incident
   and, based on this, argue that his speech pattern would have demonstrated to a reasonable
   listener that he was hearing-impaired. The district court correctly found, however, that this
   video did not raise a genuine dispute as to whether Luker reasonably should have known
   that Cloud was hearing-impaired.




                                                10
Case: 20-30052     Document: 00515810111            Page: 11    Date Filed: 04/06/2021




                                     No. 20-30052


   suggest that only a few seconds elapsed between Luker’s initial tase and his
   drive-stun maneuver, the situation remained “tense, uncertain, and rapidly
   evolving.” Graham, 490 U.S. at 397. Under these circumstances, Luker’s
   continued force to complete the arrest, like his initial tase, was reasonable.
                                           B
          We next address whether Luker’s use of lethal force was excessive.
   “Where the officer has probable cause to believe that the suspect poses a
   threat of serious physical harm, either to the officer or to others, it is not
   constitutionally unreasonable to prevent escape by using deadly force.”
   Tennessee v. Garner, 471 U.S. 1, 11 (1985); see also Ontiveros v. City of
   Rosenberg, 564 F.3d 379, 382 (5th Cir. 2009). Our precedent teaches that
   officers use lethal force justifiably if they reasonably believe the individual is
   reaching for a gun. See, e.g., Salazar-Limon v. City of Houston, 826 F.3d 272,
   278–79 (5th Cir. 2016). We have adhered to this standard even in cases when
   officers had not yet seen a gun when they fired, or when no gun was ever
   found at the scene. See, e.g., Manis v. Lawson, 585 F.3d 839, 844–45 (5th Cir.
   2009); Reese v. Anderson, 926 F.2d 494, 500–01 (5th Cir. 1991). To show a
   triable issue, a plaintiff must generally “present[] competent summary
   judgment evidence that [the arrestee] did not reach . . . for what [the officer
   reasonably] perceived to be a weapon.” Salazar-Limon, 826 F.3d at 278.
          It is evident from the record that Luker could have reasonably believed
   that Cloud threatened him with serious physical harm. At a minimum, Luker
   knew that a loaded revolver lay on the ground behind and to his left. More
   than that, though, he knew that the gun had just discharged twice—once into
   his chest—and that he had had to wrest it from Cloud’s hands and toss it
   away. Finally, he saw Cloud make a sudden move in the gun’s direction. Even
   drawing all inferences in Plaintiffs’ favor, the record shows that Cloud was
   shot while moving toward the revolver and potentially seconds from




                                           11
Case: 20-30052        Document: 00515810111              Page: 12       Date Filed: 04/06/2021




                                         No. 20-30052


   reclaiming it.9 Plaintiffs contend Cloud was likely trying to flee, not to regain
   the revolver, but even if true, that would be irrelevant. Whatever Cloud’s
   intentions, the circumstances warranted a reasonable belief that Cloud
   threatened serious physical harm. The lethal force was therefore not
   constitutionally excessive.
                                               IV
           Because we find no constitutional violation, we need not reach prong
   two of the qualified immunity defense and consider whether Luker violated
   any clearly established law.
           AFFIRMED.




           9
             As noted, the cellphone video footage does not show Cloud’s movement or
   Luker’s shots due to a gap in the recording, but the video confirms that both occurred
   within a four-second span. Luker testified that Cloud lunged across the officer’s chest as
   Luker turned to his left and fired two shots. Analysis by Plaintiffs’ forensic consultant
   corroborates this story: he concluded that Cloud’s wounds showed he was shot at point-
   blank range in the left posterior flank and middle back. Video frames also show that after
   the shots, Cloud was lying on the ground to the left of Luker’s initial position, near where
   the revolver had been lying earlier.




                                               12